Title: [Diary entry: 8 January 1788]
From: Washington, George
To: 

Tuesday 8th. Thermometer at 26 in the Morning—32 at Noon and 32 at Night. Wind at East in the Night, and this fore noon—afterwards at West. About 2 Inches of Snow fell in the Night. About day break it turned to hail, and then to rain, which continued till after 12 oclock when the Sun came out. I remained at home all day. My Carriage brot. Betsy & Patsy Custis down—their mother having gone to Maryland occasioned by the death of her father—the Honble. Benedict Calvert Esqr.